Citation Nr: 0616488	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  04-04 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than February 5, 
2002, for service connection for depressive disorder.  


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1975 to November 
1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 RO rating decision 
which granted service connection and a 100 percent rating for 
depressive disorder, effective February 5, 2002.  The veteran 
testified at a personal hearing at the RO in May 2003.  In 
February 2006, he testified at a Travel Board hearing at the 
RO.  


FINDINGS OF FACT

1.  On February 5, 2002 (years after the veteran's separation 
from service), the RO received the first formal or informal 
claim for service connection for a psychiatric disorder.  

2.  The RO subsequently granted service connection for 
depressive disorder, effective February 5, 2002.  


CONCLUSION OF LAW

The criteria for an effective date earlier than February 5, 
2002, for service connection for depressive disorder, have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that the effective date for an award of 
service connection is the day following separation from 
active duty, or the day entitlement arose, if the claim is 
filed within the year after active duty.  When the claim is 
filed more than a year after active duty, the effective date 
for service connection will be the date of VA receipt of the 
claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  

A claim for VA benefits, whether formal or informal, must be 
in writing and must identify the benefit sought.  38 U.S.C.A. 
§ 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 
377 (1999).  Treatment records by themselves do not 
constitute "informal claims" for service connection.  38 
C.F.R. § 3.157; Sears v. Principi, 16 Vet. App. 244 (2002).  
While the VA should broadly interpret submissions from a 
veteran, it is not required to conjure up claims not 
specifically raised.  Brannon v. West, 12, Vet. App. 32 
(1998).  

The veteran served on active duty from July 1975 to November 
1975.  The available service personnel records indicate that 
he was given an administrative discharge for unsuitability by 
reason of a defective attitude.  His DD Form 214, indicates 
that he received an honorable discharge.  

His service medical records do not specifically show 
complaints of or treatment for any psychiatric problems.  A 
November 1975 request for psychiatric evaluation noted that 
the veteran had no idea of responsibility and that he had a 
careless attitude and a lazy response to authority.  The 
reviewing psychiatrist indicated that the veteran had no 
mental or physical disability which would warrant discharge 
by reason of physical disability and that there was no 
requirement for psychiatric hospitalization or treatment at 
that time.  As to an impression, it was noted that the 
veteran claimed that he was applying for a hardship discharge 
due to his mother's illness and that he also felt that he 
could not adapt to a training environment.  The examiner 
noted that there was no psychiatric diagnosis or disposition.  

Post-service private and VA treatment records, including 
examination reports, dated from April 1977 to August 1991, 
show treatment for disorders, including substance abuse.  An 
August 1991 VA hospital discharge summary related diagnoses 
of cocaine, marijuana, alcohol, and nicotine dependence, 
continuous type, and specific learning disabilities.  

On February 5, 2002, the veteran filed his initial claim for 
service connection for a psychiatric disorder (claimed as 
depression).  

In August 2002, the RO denied service connection for a 
psychiatric disorder.  

Records from the Social Security Administration indicate that 
the veteran was initially awarded disability benefits in to a 
February 1998 decision.  

In August 2002, the veteran filed a notice of disagreement 
with the August 2002 RO decision.  

An October 2002 VA psychiatric examination report related an 
impression that included aphasia; depressive disorder, not 
otherwise specified; cannabis dependence; and alcohol 
dependence.  

In December 2002, the RO granted service connection and a 100 
percent rating for depressive disorder, effective February 5, 
2002, the date of receipt of the veteran's claim.  

Subsequent private and VA treatment records show treatment 
for variously diagnosed psychiatric problems.  Diagnoses 
included an adjustment disorder with mixed emotions and 
partner problems; PTSD; rule out mood disorder secondary to a 
stroke; major depressive disorder, recurrent; and impulse 
control disorder, not otherwise specified.  

A review of the claims file reveals that the first claim, 
formal or informal, seeking service connection for a 
psychiatric disorder was received by the RO on February 5, 
2002.  

There is no evidence of VA receipt of a writing that would 
constitute a claim, formal or informal, for service 
connection for a psychiatric disorder until February 5, 2002, 
and service connection for a depressive disorder was granted 
as of that date.  As this was years after the veteran's 
separation from service, service connection for his 
depressive disorder may be no earlier than February 5, 2002, 
the date of VA receipt of the claim.  

The veteran and his representative essentially assert that 
service connection for a depressive disorder should be 
effective from his date of discharge in November 1975.  
However, the Board observes that the veteran did not request 
service connection for a psychiatric disorder, to include his 
depressive disorder, on any prior occasions.  See 38 U.S.C.A. 
§ 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155.  The veteran did 
not indicate that he was seeking service connection for such 
a disorder until February 5, 2002.  

The effective date of an award of compensation based on 
original claim (received beyond one year after service 
discharge) or a claim reopened after final adjudication shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application thereof 
(emphasis added).  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
A specific claim in the form prescribed by the Secretary . . 
. must be filed in order for benefits to be paid or furnished 
to any individual under the laws administered by the 
Secretary.  38 U.S.C.A. § 5101(a).  

The pertinent facts are not in dispute, and the law, 
specifically 38 U.S.C.A. §§ 5101 & 5110, is dispositive in 
this matter.  Together, these two sections mandate that a 
claim must be specific, and that the effective date of an 
award shall not be earlier than the date of receipt of the 
claim (emphasis added).  Here, the first communication from 
the veteran specifying a claim of service connection for this 
disorder was February 5, 2002.  

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There is 
no provision in the law for awarding an earlier effective 
date based on the veteran's assertion that the disability 
existed before he filed the claim.  The Board concludes that 
there is no entitlement to an earlier effective date for an 
award of service connection for a depressive disorder.  The 
law not the evidence, governs the outcome of this case, and 
as a matter of law, the claim must be denied.  Sabonis v. 
Brown, 6 Vet.App. 426 (1994).  

The veteran has also requested certain other benefits, such 
as his military photograph, medals, and dress uniform.  These 
requests are not the province of VA and should be directed to 
the appropriate service department.

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in June 2002, a rating 
decision in August 2002, a rating decision in December 2002, 
a statement of the case in December 2003, and a supplemental 
statement of the case in January 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); see also Dingess v. 
Nicholson, No. 01-1917, __ Vet.App. __, 2006 WL 519755 (Vet. 
App. Mar. 3, 2006).  Thus, VA has satisfied its duty to 
notify the appellant.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  


ORDER

An earlier effective date for service connection for 
depressive disorder is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


